Title: New York Ratifying Convention. Fourth Speech of June 28 (Newspaper Account), [28 June 1788]
From: Hamilton, Alexander,New York Daily Advertiser
To: 


[Poughkeepsie, New York, June 28, 1788]
A letter of the 1st inst. says, “That on Saturday the 28th ult. the Convention were still discussing the 1st clause of the 8th section of the 1st article, respecting the powers of Congress. Objections were at large stated, and amendments proposed by Mr. Williams, Mr. Smith and Mr. Lansing, who were answered by Mr. Hamilton in a most animated and powerful defence of the clause. Mr. Lansing in reply, let fall some expressions which tended to shew an inconsistency in Col. Hamilton’s conduct. He asserted that in the Federal Convention that gentleman had agreed strongly that the State governments ought to be subverted or reduced to mere corporations. He compared these sentiments to those he had avowed in the present Convention, viz. That the State governments were necessary for the preservation of liberty. This called up Mr. Hamilton, who entered into a statement of facts; denied what the gentleman had asserted; declared that in the General Convention his ideas had been uniformly the same as on the present occasion: that tho’ he at that time declared, as he had constantly and publicly done since, his apprehension that the State governments would finally subvert the general system, unless the arm of the Union was more strengthened than it was even by this Constitution; yet he had through the whole of the business advocated the preservation of the State governments, and affirmed them to be useful and necessary. He accused Mr. Lansing’s insinuation as improper, unbecoming and uncandid. Mr. Lansing rose, and with much spirit resented the imputation. He made an appeal to Judge Yates, who had taken notes in the Federal Convention for a proof of Mr. Hamilton’s expressions. This produced some disorder in the Committee, and the Chairman was obliged to call to order. A motion for adjournment put an end to the altercation.
